Citation Nr: 0820166	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sand flea bites.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for sore joints and 
muscles and arthralgias, including as due to undiagnosed 
illness.

4.  Entitlement to service connection for vertigo, including 
as due to undiagnosed illness.

5.  Entitlement to service connection for a low back 
condition.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to service connection for cellulitis of the 
left ankle.

8.  Entitlement to service connection for a psychiatric 
illness, including generalized anxiety disorder and post-
traumatic stress disorder.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 through 
February 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from April 1998 and 
January 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for several 
disabilities.  Before these claims can be decided, the record 
must be complete.  A review of the claims folder reveals that 
the most recent VA treatment records are dated in 1999, more 
than eight years ago.  The veteran, at his April 2008 Board 
hearing, stated that he receives current treatment at the VA 
outpatient clinic in Huntsville, Alabama.  These records are 
clearly missing from the file.  Also, in a May 2001 written 
statement, he refers to a PTSD examination approximately two 
months earlier.  No such examination report is contained in 
the claims folder.  This also raises the question of whether 
there are additional VA examination reports from the last 
eight to nine years that are not contained in the claims 
folder.  A complete record, which includes all outpatient 
treatment records and VA examination reports, is imperative 
to the adjudication of the veteran's claims.  VA has a duty 
to obtain and associate with the claims folder these relevant 
records from VA treatment facilities under 38 U.S.C.A. 
§ 3.159(c)(2).  A remand is required so VA's duty to assist 
can be met in this regard.

Also, with regard to the claim for PTSD, an April 1999 VA 
examination report shows a diagnosis of "mild post traumatic 
stress disorder features."  Again, there is apparently a 
missing VA examination with regard to the PTSD.  If such 
examination confirms the PTSD diagnosis, then verification of 
the veteran's claimed stressors is in order.  The veteran 
described his claimed stressors in a written statement 
received by VA in September 1998.  

VA Adjudication Procedure Manual, M21-1 MR, Part III, Subpart 
iv, Chapter 4, section H, Topic 29 (December 13, 2005) 
(formerly VA Adjudication Procedure Manual (M21-1), Part VI, 
Ch. 11.37(f)(3)) provides, in relevant part, that in 
adjudicating claims of entitlement to service connection for 
PTSD, "[i]f a VA examination . . . establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, 
request additional evidence from . . . the Environmental 
Support Group (ESG) [now known as the United Stated Army and 
Joint Services Records Research Center (JSRRC)].

Likewise, in adjudication claims of entitlement to service 
connection for PTSD, VA must "always send an inquiry [to ESG] 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor. A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the ESG . . ." Id. In order to provide 
the veteran with every opportunity to support his claim, a 
remand is required. See 38 U.S.C.A. § 5103A(b) (West 2002). 
Consideration should also be afforded to Suozzi v. Brown, 10 
Vet. App. 307 (1997), in which it was held that corroboration 
of every detail is not required to satisfy 38 C.F.R. § 
3.304(f) (2007), the requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.  In this case, therefore, if the VA examination 
shows a confirmed diagnosis of PTSD, measures should be taken 
to verify the veteran's alleged in service stressors.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(2) is 
met by obtaining all relevant treatment 
records and VA examination reports since 
the veteran's discharge from active 
service, including but not limited to all 
records of VA treatment and examination 
from 1999 to the present.  This must 
include any and all VA examination reports 
with regard to the veteran's claimed 
disabilities, which are not currently 
associated with the claims folder.  All 
non-duplicative records should be within 
the claims folder before it is returned to 
the Board.  Should the RO, based upon a 
review of these current records, determine 
that current VA examinations are 
warranted, such examinations should be 
afforded the veteran for all of his 
claimed disabilities.

2.  As to entitlement to service 
connection for PTSD, should the current 
treatment records confirm the diagnosis of 
PTSD, VA should send the stressor 
information provided in the veteran's 
September 1998 statement to JSRRC for the 
purpose of verifying the veteran's alleged 
in-service stressors. Copies of the 
veteran's DD Form 214, his personnel 
records, and any other relevant documents 
should be sent to the Army and Joint 
Service Records Research Center (or JSRRC 
formerly the ESG) for verification of 
stressors. The agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors. If the agency is unable to 
provide information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact. Any recommended follow- up 
action suggested by JSRRC should be 
accomplished.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

